DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on July 07, 2022. Claims 1-14 are pending.
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
RESPONSE TO ARGUMENTS
4.	Applicant’s claim amendments to independent claim 1 and arguments (see pages 4-5 of remarks) filed on July 07, 2022 have been fully considered and are persuasive to overcome prior art(s) rejection. The rejection under 35 U.S.C. § 103 set forth in previous office action is hereby withdrawn.	
ALLOWABLE SUBJECT MATTER
	5.	Claims 1-14 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
7.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the amendment to the intendent claim 1 and the substance of applicant’s arguments in pages 4-6 of Remarks, filed 07/07/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
However, to keep the record clear the examiner notes that the prior arts not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “transmitting, by the customer, the public cryptography key to a deliverer; generating, by the deliverer, a message encrypted using the public cryptographic key the deliverer had received from the customer; transmitting the encrypted message to the recipient for authentication; generating a plain text of the encrypted message by the recipient by using the private cryptographic key associated with the customer to decrypt the encrypted message the customer received from the deliverer; transmitting the plain text to the deliverer; and authenticating the recipient, by the deliverer, based on the transmitted plain text matching the message.” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
8.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claim 1 with proper motivation before the time it was effectively filed.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon: 
	 US 2017/0091699 A1 (Muller et al.): Methods for securely authenticating and confirming the delivery of goods within the context of modern day e-commerce economies. Aspects of the disclosure relate to a carrier utilizing GPS to determine the disposition of a delivery target or recipient. Specifically, geo-fencing, wireless protocol and token exchange enable a secure transfer of goods. The present disclosure contemplates a novel delivery system comprising a network for implementing authentication and delivery confirmation using integrated mobile device applications, as well as practical methods for the application thereof and remedying these and/or other associated problems. Para. 0016.
	US 2021/0226933 A1 (Puzeris et al.): A reliable and secure method for sharing encrypted Items 210 comprises authenticating the Sender against API database and obtaining an authentication token from API for the duration of a session. “Authenticating against” means authenticate user by comparing the credentials user provides with the customer database record Service provider holds. The method may be performed, for example, by a computer executable program (or an application), at least a part of which is stored on a computer-readable medium. Para. 0029.	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438